Citation Nr: 0611787	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-32 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg/knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.

The issue of entitlement to service connection for a left 
leg/knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a left leg/knee disability in a June 
1976 rating decision, and the veteran did not appeal.  That 
decision is now final.

2.  Evidence submitted since June 1976 is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
a left leg/knee disability was denied by a June 1976 rating 
decision which was not appealed and is now final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in June 1976, only 
the veteran's service medical records were of record.

Since June 1976, VA treatment records showing arthritis in 
the left knee, as well as statements from the veteran, his 
mother, and his friend describing his in-service injury to 
his left leg and his leg problems following service, have 
been associated with the claims file. 

The evidence submitted since June 1976 is new in that it has 
not previously been submitted, and it is material in that it 
raises a reasonable possibility of substantiating the claim 
for service connection.  Accordingly, new and material 
evidence having been submitted, the claim of entitlement to 
service connection for a left leg/knee disability is 
reopened.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary.


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a left leg/knee disability is reopened.


REMAND

The veteran asserts that he injured his left leg during basic 
training, and that it has bothered him ever since.  Service 
medical records show that the veteran presented for treatment 
of his left leg in July 1966.  A provisional diagnosis of a 
stress fracture of the left tibia was rendered, but X-rays 
were within normal limits.  In January 2003, X-rays of the 
veteran's left knee showed degenerative changes; however, a 
medical opinion of record has not been provided as to the 
etiology of the veteran's degenerative arthritis of the left 
knee.  

The veteran has indicated that he received treatment for his 
knee at Harris Hospital in Fort Worth, Texas in the fall of 
1969, and that the Social Security Administration in Little 
Rock, Arkansas possessed additional medical treatment records 
for him.

Accordingly, this case is REMANDED for the following:

1.  Obtain all records from the Social 
Security Administration in Little Rock, 
Arkansas, to include all awards of 
disability benefits and any underlying 
records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if records are not available.

2.  Obtain treatment records from Harris 
Hospital in Fort Worth, Texas for 
treatment of the veteran's knee in 1969 
(per the veteran's Form 21-4142).  All 
efforts to obtain these records should be 
fully documented, and a negative response 
should be requested if the records are 
not available.

3.  Following receipt of any SSA records 
and any private treatment records 
identified by the veteran, the veteran 
should be scheduled for an examination 
with an appropriate medical professional.  
The examiner should be provided with the 
veteran's claims file in conjunction with 
the examination, and should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's current 
left leg/knee disability had its onset in 
service.  Any opinion rendered should be 
supported by a complete rationale, and in 
doing so, the significance, if any, 
between the in-service treatment of a 
left leg injury and the degenerative 
arthritis of the left knee should be 
described.  

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


